 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDBELINDA HOSIERY MILLS, INCORPORATEDandAMERICANFEDERATION OF HOSIERY WORKERS, AFL. Case No. 11 -CA-486. August 7, 1953DECISION AND ORDEROn May 27, 1953, Trial Examiner John C. Fischer issuedhis Intermediate Report in the above-entitled proceeding, find-ing that the Respondent had not engaged in the unfair laborpractices alleged in the complaint and recommending that thecomplaint be dismissed in its entirety, as setforth in a copy ofthe Intermediate Report attached hereto. Thereafter, the Gen-eral Counsel filed exceptions to the Intermediate Report anda supporting brief.Pursuant to the provisions of Section 3 (b) of the NationalLabor Relations Act, the Board has delegated its powers inconnection with this case to a three-member panel [MembersHouston, Styles, and Peterson] .The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and thebriefs, and the entire record in the case and hereby adopts thefindings, the conclusions, and recommendations of the TrialExaminer, with the following modification:In agreeing with the Trial Examiner that the Respondent hasnot engaged in unfair labor practices as alleged in the com-plaint,we rely solely on the evidence in the record, which theTrial Examiner credited, that during the summer of 1952 therewere 2 knitting machines on the second shift which were notin operation; that General Manager Blanchard planned to in-crease operations on the second shift as soon as businesspicked up; that he had not intended that more than 1 knitterbe hired and had instructed Plant Superintendent Isley to thateffect but that Isley, misinterpreting Blanchard's instructions,had put on 2 knitters instead of 1 knitter; that on the morningofAugust 13, 1952, Blanchard went into the knitting mill andobserved 2 new knitters; and that he thereupon stated to Isleythat he had too many knitters and for him to keep the first onehired and let the one hired last go; and that, under these cir-cumstances,Montgomery being the last one hired was dis-charged.' Accordingly, we conclude that Montgomery was dis-charged and refused reinstatement because of a misunder-standing between the general manager and the plant superin-tendent at the time he was hired, and not for discriminatoryreasons, within the meaning of Section 8 (a) (3) and (1) of theAct, as alleged in the complaint. We shall therefore dismissthe complaint in its entirety.[The Board dismissed the complaint.]1The Trial Examiner found that Blanchard had no knowledge of Montgomery's union activ-itiesat his prior place of employment.106 NLRB No. 112. BELINDA HOSIERY MILLS, INCORPORATEDIntermediate Report and Recommended OrderSTATEMENT OF THE CASE647Upon duly filed charges by the American Federation of Hosiery Workers, AFL, hereincalled the Union, the General Counsel of the National Labor Relations Board, herein calledthe General Counsel, and the Board, respectively, by the Regional Director for the EleventhRegion (Winston-Salem, North Carolina) issued a complaint dated February 2, 1953, againstthe Belinda Hosiery Mills, Incorporated. herein called the Respondent, alleging that Respondenthad engaged in and is engaging in unfair labor practices affecting commerce within the meaningof Section 8 (a) (1) and (3) and Section 2 (6) and (7) of the National Labor Relations Act, asamended,herein called the ActWith respect to the unfair labor practices, the complaint alleges in substance that the Re-spondent, by its officers, agents, and supervisors, discharged and/or laid off employee JamesW Montgomery on August 13, 1952, and has at all times since said date failed and refusedto reinstate said employee to his former or substantially equivalent position in order to dis-courage membership in the Union or a labor organization and/or because said employee hadengaged in and continues to engage in concerted activities with other employees for the purposeof collective bargaining or other mutual aid or protection. Further, by all its acts and conductthe Respondent did interfere with, restrain, and coerce its employees and is interfering with,restraining, and coercing its employees in the exerciseof rights guaranteed them in Section 7of the Act, and did thereby engage in and is hereby engaging in unfair labor practices withinthe meaning of Section 8, subsection (A) (1) of the Act. Also the Respondent, by its acts andconduct did discourage and is discouraging membership in a labor organization by discrimina-tion in regard to hire or tenure or terms or conditions of employment, and did thereby engagein and is thereby engaging in unfair labor practices within the meaning of Section 8, subsection(A) (3) of the Act.In its answer the Respondent avers that it does not sell, transport, or deliver any of itsproducts-(to wit, ladies' hosiery) outside theStateof North Carolina or otherwise in interstatecommerce it being the Respondent's present practice and its practice at all times materialherein to sell its entireproducts toB& L Hosiery Company, Burlington, North Carolina, whichin turn sells and ships such products as well as the products of other hosiery mills, in inter-state commerce. Respondent admits that the products which it sells to the B & L HosieryCompany at the present time and at all times material herein have a total value of more than$ 25,000 annually. Respondent's answer, filed February 9, 1953, denied the allegations of thecomplaintrelatingto unfair labor practices but affirmatively averred that on August 13, 1952, itterminated the employment of James W. Montgomery and has since said date failed and re-fused to reemploy him because of a misunderstanding between the general manager and plantsuperintendent of Respondent in respect to the number of additional employees which Re-spondent intended and desired to employ to commence work on or about August 13, 1952, uponthe type of job upon which said Montgomery commenced work for the Respondent on August13, 1952, and when the general manager of Respondent learned on August 13, 1952 (which wasthe first and only dayuponwhich said Montgomery worked for the Respondent) that the saidmisunderstanding had occurred,Respondent's general manager instructed the plant superin-tendent to terminate and he did terminate, Montgomery's employment as of the end of thework day on August 13, 1952. Further, although Respondent has employed persons sinceAugust 13, 1952, to perform work of the nature of that performed by the said Montgomery onAugust 13, 1952, Respondent has not offered reemployment to said Montgomery since Re-spondent observed on August 13, 1952, that certain fingers on the hand of said Montgomerywere missing, which fact renders him incapable of performing the duties of the job in themanner and with the degree of efficiency which the Respondent does and would reasonably ex-pect the same to be performed.Further, Respondent avers that its termination of the em-ployment of said Montgomery and its failure to offer him reemployment were not and are notin any manner connectedwith,or induced or motivatedby, anyunion or labor organizationmembership or any union or labor organization activities of said Montgomery,and Respondentexpressly avers that its acts concerning said Montgomery were not in any manner designedor intended to discourage union membership in any union or labor organization or to interferein anywaywith any rights conferred and protected by the National Labor Relations Act, asamended. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case and from his observation of the witnesses, the under-signed Trial Examiner makes the following:FINDINGS OF FACTL THE BUSINESS OF RESPONDENTRespondent is and has been at all times material herein a corporation duly organized underand existing by virtue of the laws of State of North Carolina, having its principal place ofbusiness in Graham, in the State of North Carolina, hereinafter called the Graham plant,where it is now and has been at all times material herein, continuously engaged in the manu-facture of hosieryRespondent, in the course and conduct of its business operations at itsGraham plant causes and had continuously caused a substantial amount of equipment, supplies,and raw materials, of a value of more than $50,000, annually to be purchased, transportedand delivered in interstate commerce from and through the States of the United States, otherthan the State of North Carolina to its Graham plant, and causes and continuously caused asubstantial amount of its products of a value of more than $50,000, annually to be sold, trans-ported, and delivered in interstate commerce to and through States of the United States, otherthan the State of North Carolina from its Graham plant. It is therefore concluded and foundthat the Respondent is engaged in interstate commerce within the meaning of the ActILTHE LABOR ORGANIZATION INVOLVEDAmerican Federation of Hosiery Workers, AFL, hereinafter referred to as the Union, is alabor organization within the meaning of Section 2 (5) of the Act.Pursuant to notice, a hearing was held at Graham, North Carolina, on February 24, 1953,before John C. Fischer, the undersigned Trial Examiner. All parties were represented atthe hearing, were afforded full opportunity to be heard, to examine and cross-examine wit-nesses, to introduce evidence, to argue orally upon the record and to file briefs. Motionswere made by Respondent at the end of the General Counsel's case-in-chief and renewed atthe end of the hearing to dismiss the entire complaint on the grounds that the General Counselhad not made out a case against the Respondent. 1 cling was reserved and is disposed of asappears herein. Motions made by the General Counsel at the end of the entire case, to con-form the pleadings to the proof with regard to minor variances and to correct the transcriptwere grantedIll.THE UNFAIR LABOR PRACTICESA.Preliminary statement and background of the issuesThis case arose by reason of the discharge of and refusal to reinstate by the Respondent,James W. Montgomery, Jr , a young man with a mutilated left hand, who worked less than 1fullday at Respondent's Graham hosiery mill The reason or motivating cause for Mont-gomery's discharge is the main issue to be resolved in this decision As recited in the plead-ings or as raised by the evidence, there are three possible explanations- -or a combination ofthese explanations- -which must account for the actions of Respondent's officialsMontgomerywas fired and refused reinstatement: (a) Because of his union propensities and activities,(b) because of a misunderstanding between the general manager and the plant superintendentat the time he was hired; or (c) because he was a crippled worker and a potential industrialliability.In any event, the burden is on the Government to establish by a preponderance ofthe evidence that the Respondent is guilty of unfair labor practices as charged.On August 11, 1952, James W Montgomery came to the Respondent's Belinda Mill andasked for a job stating that he had formerly been employed as a knitter at the nearby Burling-ton MillsHe had previous, but limited experience at May Hosiery Mill, but had never beenon production It appears that he had been advised that there was an opening at the BelindaMills by his friend, Robert Gaurley, a then employee of Belinda Mills. He talked to and lefthis telephone number with Respondent's Superintendent G. C. Isley and was called on August12 by Isley to report for duty'on the next day He commenced work at 7 a. m, of the morningof the 13th on a "manual welt-turning" hosiery knitting machine. It appears that the Respond-ent's hosiery knitting machines are known as Reading-45 gauge "manual welt-turning" ma- BELINDA HOSIERY MILLS, INCORPORATED649chines as distinguished from the modem"automatic welt-turning"machines which are ingeneral use today. It is understood that manual welt-turning is today considered almost anantiquated operation.From a demonstration given in the hearing room of a"manual welt-turning operation,"the best description of, or analogy that I could draw would be that theoperation consists of grasping--with the thumbs and index fingers at each end--an iron barabout 14 Inches long and then inserting(called"booking up") this "welt bar" into a machinewhere a number of needles with silk thread attached mesh and consummate the knittingprocess.(Best described.a "welt bar"resembles an ordinary hair comb containing some200 fine steel teeth).At a certain point, it becomes necessary to lift the welt bar out with thepartially knitted stocking clinging to it,turn it around and insert it in the opposite directionfrom which it had formerly been operating.The machinery and needles are moving at,highspeed and considerable dexterity and coordination would appear to be required of an operatorof this old-style type of machine. i Suffice it to say, the Respondent's superintendent, G. C.Isley, put Montgomery to work at one of the 6 machines.On the machine on which Montgomeryworked, there were 24 of these welt bars which had to be turned--each one knitting a separatestocking.Isley assigned Montgomery to a machine close by a regular knitter,Mr. Webster,who was operating a similar machine and would be his instructor.It appears probable thatIsley,who"watched him off and on that morning"first noticed that Montgomery had twomissing fingers--an Index finger and second finger missing of the left hand--while he wasoperating thismachine.Whether Isley was previously aware of, or made the discovery ofthemissing fingers at9:00, 10:00, or 11:00 a. m.is not fundamental,because I credit as ademonstrated fact Superintendent Isley's statement"I laid him off because he was the lastman hired and he was also handicapped."Isley was never shaken from his contention that"he was laid off because he was the last man hired,plus the bad fingers, missing fingers."(Underscoring supplied.)As stated before, the crux of this case lies in the resolution of the reason or reasons forwhich he was discharged.Stated succinctly,the General Counsel predicates his case on theplea of an antiuniondiscriminatorydischarge and refusal to reinstatewhich unfair laborcharge hinges on alleged conversations which Montgomery claims took place between Isleyand himself when Isley,"around 11:00 o'clock,"came to him to get certain social-securityinformation for company use involving himself and dependents,and on statements Montgomeryallegedly made at 3 o'clock when Isleydischarged him.At that time,according to Montgomerythe following colloquy took place: "After I signed the slip I told Mr. Isley, I said,I like thisplace, I think it is going to be a nice place to work and I hope you people here don't do melike they did me at Atsco Hosiery, and that I had been fired from the Company because ofbelonging to a Union; Mr.Isley then said,"that doesn'tmake any difference about the Union,we don't fire people down here because they belong to a Union," and I walked back to mymachine." Within a half an hour after this alleged conversation,according to Montgomery:"Mr. Blanchard,Respondents general manager, came in and came to the end of I will say No.4 machine in the alley of these two knitters,and stood there and stared at me, and while hewas staring I looked back at him." General Manager Blanchard then retreated out of earshotand engaged in a short conversation with Superintendent Isley. About 3 o'clock in the after-noon, Isley came up to the machine at which Montgomery was working and told him that hisservices were no longer needed; and he was paid up and discharged,although his day was notover until 4 o'clock. Montgomery testified in this connection:"I then told Mr. Isley sinceyou are firing me I know the reason,it is on account of the Union, that is exactly what thereason is."He also testified that Isley"went on to explain the fact that they had a fixer therethat was supposed to be knitting and fixing(machines)too--and Mr. Blanchard was the mansaid I wasto be fired."The General Counsel charges bad faith on the part of Superintendent Isley and challengeshis veracity because he gave a detailed buterroneous affidavit on November 6, to the NationaliOne description of the welt operating procedure is as follows:"When you start yourstocking,youuse your thumb, index and middle finger of both hands to place your bar in theneedle that is called hooking up part of it and after you run your welt out flat and knit thisportion of the stocking you turn the welt, use your thumb,index and middle finger of eachhand to pull the flat welt back on the bar hooks and then you use your fingers to set it up ontheneedle.The bar is set up on needles,each of the stitches fit, goes down on a needleand doubles the welt and then the bar is pulled up and taken off those stitches, and then thewelt is doubled up at the top and one starts right out on knitting." 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDLabor Relations Board field examiner without properly checking the records. The statementsgiven which were in error were that another knitter,by the name of Coy Vance Graves, hadbeen previously hired and reported for duty on the same day as Montgomery.In truth andfact, it was not Coy Vance Graves but one James Greeson who had been hired and who reported,not the day on which Montgomery reported,but 2 days before. Three months later Isley wroteGeneral Counsel Goldman a letter on February2, 1953, whichcontained the same erroneousaccount of Graves'hiring. Admitting he had no records at hand, and even though 3 monthshad elapsed since the events occurred,nevertheless Isley's negligence in ascertaining thefacts shows irresponsibility which cannot be lightly condoned, but does not necessarily destroyhim or a witness. In my opinion, be was an average witness under the particular and peculiarcircumstances of this case.Four other witnesses testified in this case:Robert Gaurley and Francis B. Ertel on behalfof the General Counsel and Rufus T. Blanchard and Charlie Webster on behalf of the Re-spondent.Gaurley, a friend of Montgomery's,was employed by the Respondent during themonth of August and was the one responsible for bringing Montgomery to the attention of theRespondent's superintendent.According to Gaurley's testimony,Superintendent Isley statedthat he needed 2 or 3 knitters and he,Gaurley, referred James Montgomery to Isley to fillup one of the machines on the second shift. Gaurley stated that he recommended Montgomeryas a good knitter but stated"he has a bad hand." In response to Isley's suggestion,GaurleycalledMontgomery and told him that there was a job open and he should come down and seeIsley and get the job, which he did. Upon finding out that Montgomery was not at work thenext day, he went to Isley and asked where Montgomery was. Gaurley testified:"the answerwas that he was gone and sorter smiled, and I said, did he quit. He gave me no answer andturned and walked off."The most natural,human reaction would be one of disappointment toGaurley that his crippled friend whom he had recommended to his boss had to be discharged--regardless of the reason.Francis B. Ertelappearing for and representingAmerican Federation of Hosiery Workers,AFL, was called by the General Counsel. He stated that he became a hosiery knitter some-time during October 1914 and worked at his trade (20} years) with exception of time (2'v years)in the Armed Forces during World War I up until the middle of 1937 when he became a rep-resentative of the American Federation of Hosiery Workers. He said that all of his experiencewas with manual welt turning knitting machines.Specifically, Ertel stated that he had workedwith two knitters,presumably at Nolde Amborst Co. in Reading,Pennsylvania,who hadcrippled hands,and that within the past week he had observed a knitter, obviously an expertknitter who had overcomehis handicap,operating a 26 section,45 gauge manual welt turningmachine whose hand was worse mutilated than was that of Montgomery.In arguing that a mansuffering from the same mutilation of his hand as Montgomery,Ertel stated, "I have workedwith at least two knitters over a period of approximately 18 years that had practically thesame deformity that Montgomery had." This statement of Mr. Ertel is eloquent evidence thatmost persons physically handicapped if given a chance, can triumph over their disabilitiesand become valuable and expert employees,regardless of whether the disability was the resultof a gunshot wound received in action while defending our country,was occasioned by an in-dustrial accident in a war plant, was incident to malignant illness or is a congenital defect.Unfortunately for men like Montgomery, this concept is not universally held in our society.The next witness called by the Respondent,and whose testimony I credit completely, wasCharlie Webster who stated that he had been employed at the Belinda Hosiery Mills since itwas organized in 1950, and was working on machine number 5 to which Montgomery was as-signed on the day he reported for work. He worked with him until Montgomery was dischargedat 3 o'clock.He testified that he saw that Montgomery could not make any time in turning welts,that Montgomery had 2 fingers missing and"he could not hold the bars up." Webster testifiedthat he turned 19 or 20 welts while Montgomery was turning 4 or 5. Further,it should benoted that Montgomery himself testified that he had never had a regular job on a machine as awelt turner except for 3 training days at the Atsco Mill.Obviously, he was not the good knitteras recommendedby his friend, Gaurley.The last witness called by the Respondent was Rufus T. Blanchard,the general manager ofBelinda Hosiery Mills.Blanchard's credited testimony is that during the summer of 1952there were two knitting machines on the second shift which were not in operation during thesummer,and during August 1952. His explanation of these idle machines was that "businesswas bad, we didn't care whether we had production or not; we were just giving the knittersthatwere there and had been there something to do, during the summer months." His plan BELINDA HOSIERY MILLS, INCORPORATED651was to start up the second shift as soon as business picked up. His explanation of this situa-tion was that on the morning of the 13th he went into the knitting mill and observed two newknitters whom he had never seen before. Certainly he did see one who did not meet with hisapprobation as he stared at the mangle-handed Montgomery. He stated that he told Isley that:"it looks like you have made a mistake, you have one too many knitters, and I didn't intend toput on all those knitters; I intended to run with the fixer for the time being, and he said whatdo you want me to do, and Isaid, there ain't much you can do, I would let him stay for the restof the day and--let the one you hired first stay here and the one you hired last, let him go,and that is the procedure we always went by."2 I am convinced that Mr. Blanchard was moti-vated by an unwillingness to employ a potential second or subsequent injury hazard, especiallyafter watching him ineptly turn welts. Blanchard specifically denied knowing anything aboutMontgomery's union activities or connections. Under the circumstances, whether he did ornot know is immaterial.Blanchard further testified that he was in the office of the attorney fortheRespondent at the time Isley made the written statement to Field Examiner Wahlberg.He also said that the Belinda plant owner, a Mr. Lindley, was present and that they had norecords whatsoever,and that this statement was "all from memory." In response to Re-spondent attorney's question as to the first time that Isley checked the company recordswith respect to the date of Montgomery's employment, Blanchard answered Mr. Hudgins bysaying: "last week when you came down here and said'let's get this case prepared,' and wewent and got the records and there they were wide open for us to see." With reference tothe letter, General Counsel's Exhibit #2, which Isley sent to Mr. Goldman the witness testi-fied that this letter was presented to him for approval sometime after Christmas.The belatedconversation anent this letter occurred at the Belinda plant, but the personnel records werekept at the Lindley Hosiery Mill in Burlington, approximately 2 miles from the Belinda plant.Ibelieve, as Blanchard testified,that he really discovered the facts during the preparationof the case.Concluding DiscussionThuswe have these versions to reconcile:(a) Crippled Montgomery had previously been involved in an unfair labor practice chargewith the Atsco Mills in a similar situation to this one. He contended there as here, that hewas fired after 3 days because of his union activities.His attempt to lodge a charge of an un-fair discrimination; failed in prosecution for the reason that it was shown that the Companyhad no knowledge of his union connections and activities--which knowledge is a necessaryelement in such an indictment. The evidence shows that Montgomery incurred his disabilityinJune 1944. The incurrence of his injury, perhaps properly, was not developed. It is amatter of common knowledge that the vast majority of the visibly physically handicappedpersons carry a heavy psychic burden or load. It has been, however, well demonstrated overthe years,and especially since World War II that the "mutiles,"either battle or industrialcasualties,desire more than any other thing, only the opportunity to demonstrate that theyare ready,willing,and able to perform well a multitude of tasks in business,industry,agriculture,the trades,and professions.In this connection, it is estimated that there are 2millionhandicapped Americans who can be added to the labor force, if properly placed,through rehabilitationprocesses.Based on my observation of Montgomery on the stand, and of the demonstration that hegave in handling a welt bar, and considering the dexterity demanded of such a celeritousoperation,it seemed apparent to me that he had chosen too late, an occupation perhaps toodifficult for him to master, and certainly one in which he presented himself to his prospectiveemployer as a classical prospect for Second Injury Fund benefits under the North Carolinastatutes. I am convinced, and I hold, that if Montgomery did make the remarks to Isley aboutbeing fired"because of belonging to a union,"it was a self-serving declaration calculatedand contemplated to lay a foundation for another charge of unfair labor practice, this timeagainst the Respondent.(b) The defense of the Respondent with reference to the discharge and refusal to reinstateisborne out by the evidence which shows that "he (Montgomery) was the last man hired and2Isley's credited testimony was that Montgomery was not to begin work as a regular em-ployee on the second shift,beginning at 4 o'clock,until he had learned to operate the changeson the machine. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe was also handicapped." I accept as valid, and certainly as entirely likely, the fact thatthere was a misunderstanding between General Manager Blanchard and Superintendent Isleyas to when and how many knitters Isleyshould put on. After seeing Mr..Blanchard and hearinghim testify on the stand, there was no doubt in my mind that he is the type of executive whowould personally make all the final decisions, especially in a small plant of the Belindakind--and would expect uniform production from every employee in the plant without regardto union or nonunion affiliations. Montgomery not only constituted an industrial liability, butwould likely never measure up to the production standard. I hold, for these reasons, thatBlanchard directed Isley to discharge and not reinstate Montgomery, and to assign the ex-planationof the misunderstanding. There being no union motive or bias involved, I holdthat the Respondent officials acted within their rights under the law.(c) As above recited. Mr. Ertel's testimony was that he had worked for 18 years with 2fellow employees with deformities similar to Montgomery who were competent knitters onwelt-barmachines, and had observed 1 knitter operating a welt-turning machine whosehand was worse mutilated than Montgomery's. Ertel's straightforward recitation of the 18years satisfactory service of these 2 men with 1 company, and the accomplishment oftheworse crippled man, distinguishes them from the neophyte Montgomery, who certainlydid not receive his injury while working for Respondent. Perhaps no one better understandsthe reluctance of employers to hire physically handicapped persons who have incurred in-juries or are suffering from occupational diseases than does a man with the background ofMr. Ertel. To encourage industry to hire such persons, many States, including North Caro-lina3 have enacted a "Second Injury Law" designed to limit the liability of the employerwho hires physically handicapped persons. Manyemployers do not fully understand these laws.In light of the evidence set forth and the conclusions therefrom drawn I am of the opinionthat the Respondent Belinda Hosiery Mills, Incorporated did not discriminatorily dischargeand refuse to reinstate James W. Montgomery within the meaning of Section 8 (a) (1) and (3)and Section 2 (6) and (7) of the Act, nor did the Respondent interfere with, restrain, or coerceits employees in the exercise of rights guaranteed them in Section 7 of the Act.CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2 (5) of the Act.2.Respondent is engaged in commerce within the meaning of Section 2 (6) and (7) of the Act.3.Respondent has not engaged in unfair labor practices in the discharge of and refusal toreinstate James W. Montgomery.£Recommendations omitted from publication.]3Laws of 1929,chapter 120 as amended;Gen. stats. (NC) Ch.97 sec.35. See also: "ThePresidents National Committee to Employ the Physically Handicapped."SOERENSMOTOR COMPANY,acorporationandPAULRADEMACHER, CLARENCE CARLSON, and FRANKLIN A.HEADSONandUNITED AUTOMOBILE SALESMENS' LOCAL174,UNITED OPTICAL AND INSTRUMENT WORKERS OFAMERICA, CIOSOERENS MOTOR COMPANY,a corporationandUNITED AU-TOMOBILE SALESMENS' LOCAL 174, UNITED OPTICALAND INSTRUMENT WORKERS OF AMERICA, CIO. CasesNos. 13-CA-1021 and 13-CA-1107. August 7, 1953DECISION AND ORDEROn May 14, 1953, Trial Examiner Lloyd Buchanan issuedhis IntermediateReport in the above-entitled proceeding,finding that the Respondent had not engaged in the unfair labor106 NLRB No. 113.